DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-6 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 is being considered by the examiner.
Drawings
The drawings are objected to because Figure 2 is ambiguous.  The arrow 10 seems to be pointing at something but the extent is not defined.  It is suggested that a dotted line be added to enclose all the subunits which are considered to be part of the object sensing device 10. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities: 
Please replace “therearoun” with “therearound” in the specification. 
Pg. 5, lines 21-22. “….sense an object in the vicinity by an ultrasonic sensor 11.” Multiple sensors 11 are shown in Fig. 2. Which sensor is this referring to? 
Pg. 9, lines 3-7. The lengths are given solely in centimeters (SI units). Please give the lengths in inches (Imperial units) as well. 
Page 12, lines 4-5. “…which has performed that the judgement that object is within…” should be replaced by “…which has judged that the object is within…”
Page 12, lines 7-8. “…performs the judgement that the object…” should be replaced by “…judges that the object…”
Page 12, line 20. “attachding” should be corrected.
Page 13 line 1: “…performed the judgement that the object…” should be replaced by “…judged that the object…”
Page 13 line 4. “…performed the judgement that the object…” should be replaced by “…judged that the object…”
Page 13 lines 16-17. It is suggested that “driving position” be explained a bit further. Does this mean moving forwards only, or does it include driving backwards as well?  For purposes of examination it is assumed that “driving position” includes both forwards and backwards movement.
Page 13 line 18: “…the shift lever is placed in parking position or neutral position…” should be replaced by “…the shift lever is placed in a parking position or a
Page 14, last paragraph. What happens in the case where the system is started, the vehicle moves slowly, and one or more of the sensors is within the closerange distance of another vehicle (such as in a parking garage where the vehicle has been pulled up to almost touch a wall?  It would seem that the system would provide the same signals as in the case of rain. 
Also, in the above case, where in the process is VF=0 set? For higher speeds, VF = 0 is set at S404, but if the vehicle starts off at a slow speed nowhere in the S406-S407-S409 chain does VF seem to be defined.
Pages 15-19: many instances of “judgement reslut” which need to be fixed.
Page 18: if the examiner has understood the process correctly, none of the (Extreme Long-Range/Long-Range/Mid-Range) Notification Operations are triggered until the system has looped Cth times through any one of the range counting processes.  However, once a Notification Operation flag has been triggered, the system will continue to provide another identical Notification Operation each time through the stack until the signal results have moved to indicating a different range (e.g. Extreme Long Range to Long Range), at which point the counter is finally cleared. I take it that this is the intended process?
Pg. 20, line 19. “aextreme” should be corrected. 
Pg. 21, line 17: “Hereinafter, a representative variation will be described in detail.” If there is only one variation, it hasn’t been specifically indicated. There seem to be many possible variations: 1) differing number of wheels on vehicle 1, 2) arrangement of the ultrasonic sensors, 3) ECU 15 replaced by a gate-array based ASIC, 4) functions of the ECU 15 can be moved to the sensor control portion 45, 5) changes in speed ranges and/or changes in close/medium/long/extreme long ranges, and 6) ECU discriminating between foreign substance coating and break in cable.  For purposes of examination, it is assumed that all of the above, solely or in combination, represent alternative variations. 
Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1, line 6: “therearoun” should be replaced by “therearound”.
Claim 2 mentions a “notification control unit”. It is assumed that this is the same as the “notification control portion” mentioned in claim 1.  It is also assumed that 112(f) was not intended to be invoked. 
Claim 2, line 3: “…the judgement that object is…” should be replaced by “…the judgement that the object is…”
Claim 3 mentions a “notification control unit”. It is assumed that this is the same as the “notification control portion” mentioned in claim 1.  It is also assumed that 112(f) was not intended to be invoked. 
Claim 4 starts off with “the object sensing according to claim 1”, which makes the claim a method claim and is incompatible with claim 1, which is an apparatus claim.  For purposes of examination, it is assumed that claim 4 was to start off with “the object sensing device according to claim 1”.
Claim 5, 2nd line: “acquireing portion” should be fixed. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-16723 A (Koga et al., hence Koga).
As for claim 1, Koga teaches an object sensing device for sensing an object therearound using an ultrasonic sensor, the object sensing device comprising: (Driving support device mounted on a vehicle (Fig. 1, [0001]) and used to detect obstacles [0002] using an ultrasonic sensor ([0002], [0011] to [0012])
a distance judgement portion that performs a judgement of a distance to the object therearound in accordance with received ultrasonic waves that are based on transmitted ultrasonic waves by the ultrasonic sensor (distance judgment unit: (detection unit 20) which uses ultrasonic waves (ultrasonic sensor intermittently transmits ultrasonic pulses and receives reflected waves from an object (paragraph [0016]), then outputs to control 10 which determines the distance [S12 in Fig. 5][0022]);
and a notification control portion that performs a predetermined notification operation in accordance with the received ultrasonic waves that are based on the transmitted ultrasonic waves, wherein the notification control portion is configured to: (a notification unit 30 (paragraphs [0011] and [0012]); that the received ultrasonic waves are based on the transmitted ultrasonic waves [0016])
perform the predetermined notification operation when the distance judgement portion has continuously performed the judgement that the object is within a predetermined close range ("the time series change of the above-mentioned conversion value is checked, and when the conversion value is in a decreasing trend (see FIG. 6), that is, the rate of decrease of the conversion value per unit time exceeds a predetermined value (that is, there is regularity).), It is determined that the rainfall condition is not satisfied."[0024]; performance of a predetermined notification operation (in this case the passage permission process of S16 [0036]-[0039])) 
and fail to perform the predetermined notification operation when a judgement history of the distance to the object by the distance judgement portion indicates an abnormal appearance of the object within the [range] (if the time-series changes in the conversion value are irregular and remain so for two cycles through the system, the rainfall conditions are considered to be met [S19] [0028] and the predetermined notification operation is halted.[0029].
Koga does not specifically state that an abnormal appearance of the object is detected within the predetermined close range, but that the time-series changes in the conversion value are irregular; in other words, there is a lack of consistency between a sensor value at time t and the value a short time later t + Δt.   It would be obvious to one skilled in the art that if one of the cycles determined a rain state and a subsequent cycle determined a non-rain state, this is considered an abnormal detection, should be ignored, and therefore the notification operation is not performed.)
As for claim 2, Koga specifically teaches wherein the notification control unit (paragraphs [0011] and [0012]) is configured to fail to perform the predetermined notification operation. (if the time-series changes in the conversion value are irregular and remain so for two cycles through the system, the rainfall conditions are considered to be met [S19] [0028] and the predetermined notification operation is halted.[0029]. 
Koga does not specifically teach when the distance judgement portion, which has performed that the judgement that object is within a predetermined long range or a predetermined extreme long range, is changed to judge that the object is within the predetermined close range.  However, Koga does teach if the time-series changes in the conversion value are irregular and remain so for two cycles through the system, the rainfall conditions are considered to be met [S19] [0028] and the predetermined notification operation is halted.[0029]. It would have been obvious to one of ordinary skill in the art at the effective date of the application that a jump from a "long range distance" to a "near range distance" or a "extreme long range distance " to a "near range distance" without passing through a "medium range distance" would show up as an irregularity in the time series change of the conversion value and thus indicate a rainfall state.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koga as applied to claim 1 above.
As for claim 3, Koga also teaches wherein the notification control unit (paragraphs [0011] and [0012])  is configured to
fail to perform the predetermined notification operation when the distance judgement portion performs the judgement that the object is within the predetermined close range immediately after object detection conditions are satisfied, the object detection conditions including: ("For example, the time series change of the above-mentioned conversion value is checked, and when the conversion value is in a decreasing trend (see FIG. 6), that is, the rate of decrease of the conversion value per unit time exceeds a predetermined value (that is, there is regularity).), It is determined that the rainfall condition is not satisfied. This determination result is stored in the memory 12. The above-described configuration is that "the determination unit determines that it is a rainfall state when the detection result does not have a predetermined regularity".[0024])
and a traveling speed of the vehicle is within a predetermined low speed range. ("The driving support processing of FIG. 5 may be executed only when the speed of the vehicle 40 is lower than a predetermined speed."[0034]. Also note that turning on a system only under conditions where it will be useful is known in the art. At moderate or high speeds, an ultrasonic sensor is less useful for a vehicle due to the limited forward range of an ultrasonic sensor. It would have been obvious to one of ordinary skill in the art at the effective filing date of the application  that use of the sensor at moderate or high speeds would present the danger of the vehicle outrunning the forward range of the sensor, with the system being unable to react in time upon  any object detection, and thus confine the use of the ultrasonic sensors to low speeds, where they would be more useful. 
Koga does not mention a shift position of a vehicle in which the object sensing device is installed is placed in one of driving positions including a reverse position.   However, this is again known in the art.  The system is only active when it is needed, such as when the car is moving. It would have been obvious to one of ordinary skill in the art to base the activity of the system based on the gear shift. The motivation would have been to keep inactive a system which is not very necessary if the car is not about to move.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koga as applied to claim 1 above, and further in view of US Pat. 7379389 (Aikyo et al., hence Aikyo).
As for claim 4, Koga teaches wherein the predetermined notification operation is a [notification] operation representing that the object is within the predetermined [range]. ("The notification unit 30 is, for example, an LCD or an audio signal output device. Based on a control command from the control unit 10, a message is displayed or a voice message or a buzzer sound is output.") Koga does not specifically mention a notification showing the range.  However, Aikyo teaches wherein the predetermined notification operation is a close-range notification operation representing that the object is within the predetermined close range. (Fig. 3 shows the ultrasonic sensor and the display, Fig. 6 shows the process, and Figs. 9B shows the location of the objects based on ranges.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to add the notification system of Aikyo to that of Koga. The motivation would have been to provide further information to the driver.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koga as applied to claim 1 above, and further in view of JP 2003-248050 (Takeichi et al., hence Takeichi).
As for claim 5, Koga teaches wherein the notification control portion is configured to: perform the predetermined notification operation when [the] distance judgement portion has continuously performed the judgement that the object is within the predetermined close range; (this is the scenario in Fig. 6a)
fail[ing] to perform the predetermined notification operation when the judgement history of the distance to the object by the distance judgement portion indicates the abnormal appearance of the object within the predetermined close range even if [the] distance judgement portion has continuously performed the judgement that the object is within the predetermined close range.  (In order for an "abnormal appearance of the object within the predetermined close range" to occur, either the distance measured to the object must be within the close range when the system is switched on, or an unusual shift in distance must have occurred. The former element is covered in the second clause of claim 3 (see above).  In the latter case, the time-series change in Koga will be irregular, indicating rainfall (thus no notification operation.))
Koga does not teach a reverberation time acquiring portion, or that the acquired reverberation time is equal to or greater than a predetermined threshold.  However, Takeichi teaches a reverberation time acquiring portion that acquires a reverberation time of the ultrasonic sensor (a reverberation time acquiring portion (Fig. 1)) and perform[ing] the predetermined notification operation when the acquired reverberation time is equal to or greater than a predetermined threshold ([0022] explains when the acquired reverberation times indicate that the sensor is normal (and thus the rest of the near-sensing can be carried out.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to add the reverberation time acquiring portion of Takeichi to the driving support device of Koga. The motivation would have been to check the internal physical status of the ultrasonic sensor(s), which is what the reverberation time acquiring portion of Takeichi does, before checking to see if the ultrasonic sensor also has to deal with rain, which is what Koga does. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koga, as modified by Takeichi as applied to claim 5 above, and further in view of JP 63-033684 A (Takagi et al., hence Takagi).
As for claim 6, Koga, as modified by Takeichi, teaches when the acquired reverberation time is less than the predetermined threshold, [representing] a presence of a foreign substance attached to the ultrasonic sensor. (Takeichi: [0022] explains when the acquired reverberation times indicate that the sensor is abnormal.)
Takeichi determines detection of abnormalities in a sensor but does not mention an abnormal notification operation.  However, the warning that an abnormality of a sensor is detected is known in the art (see pgs. 1-2 of Takagi) and would have been known to one of ordinary skill in the art before the effective filing date of the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/SZE-HON KONG/Primary Examiner, Art Unit 3661